35 So. 3d 62 (2010)
Jackie Stetson LEDERER, Appellant,
v.
Marie Oneill FRAVEL, Appellee.
No. 4D08-2136.
District Court of Appeal of Florida, Fourth District.
May 5, 2010.
Rehearing Denied June 15, 2010.
Jason A. Dvoracek, Lantana, for appellant.
Sheldon Engelhard of Sheldon Engelhard, P.A., Boca Raton, for appellee.
MAY, J.
A tenant appeals an order denying a motion to dismiss. The motion sought to vacate judgments for eviction, liability, damages, and attorney's fees in a landlord/tenant dispute entered four and five years ago. In its motion, the tenant claimed that the trial court lacked jurisdiction to enter the judgments. The tenant now asks us to sort through a procedural quagmire and undo things that long ago became final. We decline to do so. We treat this appeal as one from an order entered, pursuant to Florida Rule of Civil Procedure 1.540, to vacate the judgments and affirm.
We will not belabor the tortured procedural history of this case. Suffice it to say, a county court dispute was transferred to circuit court. Pursuant to an administrative order conferring a temporary assignment to the circuit court, the *63 county court judge presided over the proceedings, including the circuit court case.[1]
When the judgments were entered, some of them unclearly indicated the court from which they emanated and caused further confusion for the appellate process. Nevertheless, the judgments were properly entered by a judge with the jurisdiction to do so. Opportunities to seek review of the various judgments have come and gone. The decisions have been made and are final. The tenant's twelfth hour attempt to resuscitate issues resolved long ago is futile.
Affirmed.
GROSS, C.J., and CIKLIN, J., concur.
NOTES
[1]  "Each county judge in Palm Beach County, Florida, who has been a Florida Bar member for the preceding five years, is hereby assigned to temporary service in the civil division of the circuit court, to hear and determine all amended claims, counterclaims, crossclaims, and third party actions in which the amount in controversy exceeds the jurisdiction of the county court and which are filed in cases then pending in the county court. This order shall include motions for rehearing and other post judgment matters in such cases. As to such matters, the county judge shall have all the jurisdiction and powers of a circuit judge of the Fifteenth Judicial Circuit of Florida. A copy of this order shall be placed by the clerk of court in the court file of every case heard by such judge." Admin. Order 2.005-05/01.